ORDER

PER CURIAM:
AND NOW, this 4th day of December, 1996, a Rule having been entered by this Court on October 28, 1996, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Richard Darnell Morris to show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Richard Darnell Morris is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.